TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-02-00019-CR


Jeffery Winters, Appellant

v.


The State of Texas, Appellee





FROM THE DISTRICT COURT OF TRAVIS COUNTY, 403RD JUDICIAL DISTRICT

NO. 2011254, HONORABLE FRANK W. BRYAN, JR., JUDGE PRESIDING



O R D E R
PER CURIAM
Pursuant to a plea bargain, appellant Jeffery Winters pleaded guilty to possessing less
than five pounds of marihuana and was sentenced to imprisonment for two years and a $1000 fine,
probated.  The notice of appeal states that the district court granted permission to appeal.
Appellant's brief was originally due February 25, 2002.  Two motions for extension
of time to file the brief were granted.  On April 10, 2002, this Court ordered appellant's appointed
counsel, Mr. M. Ariel Payan, to file a brief no later than May 24, 2002.  Counsel did not comply with
this order.
The district court is instructed to appoint substitute counsel to effectively represent
appellant on this appeal.  The district court's order appointing substitute counsel shall be forwarded
to the Clerk of this Court no later than June 21, 2002.  A Clerk is instructed to deliver a copy of this
order to the Chief Disciplinary Counsel of the State Bar of Texas.
It is ordered June 7, 2002.

Before Chief Justice Aboussie, Justices B. A. Smith and Yeakel
Do Not Publish